Title: From Thomas Jefferson to James Madison, 16 August 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Th: Jefferson to J. Madison.
                  
                  Monticello Aug. 16. 04.
               
               I have this day written to mr Wagner to send me the commissions for the Orleans territory with blanks for names & dates. the following is the arrangement, which I sketch for your consideration.
               
                  
                     Governor.
                     Claiborne
                  
                  
                     Secretary.
                     James Brown. written to.
                  
                  
                     Judges of Superr court.
                     Pinkney.
                  
                  
                     
                     
                     Kirby. written to
                  
                  
                     
                     
                     Prevost. accepts
                  
                  
                     District judge.
                     Hall. written to.
                  
                  
                     Attorney.
                     
                     Dickerson.
                  
               
               if Pinkney should refuse, or Dickerson be otherwise disposed of, Robert Williams.
               
               
                  
                     Marshall.
                     Thos. Urqhart. a Creole native.
                  
                  
                     Legislative
                     French.
                     American.
                  
                  
                     Council.
                     Detrahan
                     Morgan
                  
                  
                     
                     Cuisergues
                     D. Clarke
                  
                  
                     
                     Dubuys
                     Watkins
                  
                  
                     
                     Poydrasse. of Point Coupée
                     Evan Jones
                  
                  
                     
                     Bellechasse of Acadian coast
                     Roman of Attacapas
                  
                  
                     
                     Fauré or Boré
                     Wykoff of Appelousa
                  
                  
                     
                     
                     Dow. or Geo. Pollock
                  
               
               Judge of Washington District, of Misipi Territory. Toulman.
               Govr. of Misipi Territory. Hull, or Thos. Rodney (the latter is now a judge, & Commissioner)
               will you be so good as to meditate on this against we recieve the commissions, which I presume will reach me on this day sennight? 
               Affectionate salutations.
            